UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period fromto Commission file number: 333-183310 HOMIE RECIPES, INC. (Exact name of registrant as specified in its charter) Nevada 45-5589664 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 112 North Curry Street, Carson City, Nevada 89703 (Address of principal executive offices and zip code) (775) 321-8225 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 13, 2014 Common stock, $.001 par value 2 Home Recipes, Inc. Form 10-Q For the Nine Months Ended March 31, 2014 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 04 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 05 Item 3. Quantitative and Qualitative Disclosures About Market Risk 07 Item 4. Controls and Procedures 07 PART II – OTHER INFORMATION Item 1. Legal Proceedings 09 Item 1A. Risk Factors 09 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 09 Item 3. Defaults Upon Senior Securities 09 Item 4. Mine Safety Disclosures 09 Item 5. Other Information 09 Item 6. Exhibits 10 Signatures 11 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth in our Annual Report on Form 10-K filed on October 4, 2013. As used in this Form 10-Q, “we,” “us,” and “our” refer to Homie Recipes, Inc., which is also sometimes referred to as the “Company” or “Homie.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. Page Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 to F-6 4 HOMIE RECIPES, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS CURRENT ASSETS: Cash $
